Citation Nr: 0030452	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post subtalar fusion, with right ankle 
pain and atrophy of the right calf muscles.

2.  Entitlement to an initial compensable evaluation for a 
bone graft donor site scar of the right iliac crest.

3.  Entitlement to an initial compensable evaluation for 
residuals of a left knee injury.

4.  Entitlement to an initial evaluation in excess of 10 
percent for atrophy of the right thigh muscles.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for atrophy of the right thigh muscles will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right ankle disorder is characterized by 
marked limitation of motion, with pain on all motions, but 
there is no evidence of ankylosis of this joint.

3.  The veteran's donor site scar is productive of decreased 
sensation on palpation.  

4.  The veteran's left knee disorder is slight in degree, 
with evidence of popping and grinding upon range of motion 
testing.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for status post subtalar fusion, with right ankle 
pain and atrophy of the right calf muscles, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The criteria for an initial 10 percent evaluation for a 
bone graft donor site scar of the right iliac crest have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.31, 4.118, Diagnostic Codes 7803-7805 (1999).

3.  The criteria for an initial 10 percent evaluation for 
residuals of a left knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

II.  Status post subtalar fusion, with right ankle pain and 
atrophy of 
the right calf muscles

The RO granted service connection for the veteran's right 
ankle disorder in the appealed April 1998 rating decision in 
view of in-service evidence of a subtalar fusion in January 
1996 and assigned a 20 percent evaluation, effective from 
January 1998.  This evaluation was based on the results of a 
two VA examinations conducted in March 1998.  A March 1998 VA 
general medical examination report reflects that the veteran 
had atrophy of the right calf and was unable to dorsiflex the 
right foot and walk on his heels.  The diagnosis was previous 
fusion in the right ankle area, with muscle atrophy of the 
right leg.  A March 1998 VA orthopedic examination revealed a 
right calf of 12.5 inches, as compared to 16 inches on the 
left.  Range of motion testing showed dorsiflexion to seven 
degrees and plantar flexion to 40 degrees, with a trace of 
edema.  The right ankle had palpable tenderness on the medial 
aspect.  The pertinent assessment was a fused right ankle, 
with persistent chronic pain, atrophy of the muscles, with an 
abnormal gait.

At his June 1999 VA hearing, the veteran described weakening 
of the right leg and foot, as well as swelling of the right 
ankle.

During his August 1999 VA examination, conducted at a private 
facility, the veteran complained of constant pain in his 
right ankle and noted that his right calf had gotten 
gradually smaller over the past three years.  Full range of 
motion of all joints was noted on examination, although the 
right calf was noted to be 29 centimeters in circumference 
(as opposed to 36 centimeters on the left).  There was a 
prominent hallux valgus, with some callus formation 
laterally; however, movement of the right ankle was otherwise 
unremarkable.  X-rays of the right ankle revealed moderate 
demineralization.  The pertinent diagnoses were chronic right 
foot and ankle pain, with a history of previous talocalcaneal 
fusion and hardware present, considerable demineralization, 
and consequent atrophy of the right calf muscle and abnormal 
gait secondary to those deformities; and bilateral pes planus 
and right hallux valgus.  

In an August 1991 addendum, the examiner specified that the 
veteran had pain with "any movement whatsoever" of the 
right ankle and no eversion ability.  Also, the examiner 
reported that the veteran had no dorsiflexion in the right 
ankle and only about 10 degrees of plantar flexion.  The 
examiner described these findings as "corrections" to the 
previous report.							
							
The RO has evaluated the veteran's right ankle disability at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).  Under this section, a maximum evaluation of 20 
percent is warranted for marked limitation of motion of the 
ankle.

The Board has noted the range of motion findings described 
above, as well as the finding of pain with all right ankle 
motions.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (1999).  While the Board 
concurs that the limitation of motion of the veteran's right 
ankle is marked in degree, the only schedular basis for a 
higher evaluation is ankylosis in plantar flexion between 30 
and 40 degrees, or in dorsiflexion between zero and 10 
degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5270).  However, the recent medical evidence 
of record does not in any way suggest ankylosis of the right 
ankle.

Overall, there is no schedular basis for an initial 
evaluation in excess of 20 percent for the veteran's status 
post subtalar fusion, with right ankle pain and atrophy of 
the right calf muscles.  Therefore, the preponderance of the 
evidence is against his claim for that benefit.  In reaching 
this conclusion, the Board acknowledges that, under 38 
U.S.C.A. § 5107(b) (West 1991), all doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  A bone graft donor site scar of the right iliac crest

In the appealed April 1998 rating decision, the RO granted 
service connection for a bone graft donor site scar of the 
right iliac crest, a residual of the veteran's January 1996 
ankle surgery, and assigned a noncompensable (zero percent) 
evaluation, effective from January 1998.  The RO based this 
evaluation on a VA orthopedic examination from March 1998, 
which revealed two well-healed surgical scars on the right 
iliac crest and the right medial malleolus that were about 
two inches in length and non-tender.  

During his June 1999 VA hearing, the veteran described 
burning and numbness in his donor scar site.  

The veteran complained of decreased sensation in the area 
below his donor site scar during his August 1999 VA 
examination.  The examination revealed a faint and healed six 
centimeter scar over the right iliac crest area.  The veteran 
had normal deep sensation in this area but complained of 
decreased light touch sensation for about four centimeters 
below the scar.  The pertinent diagnosis was a scar in the 
right iliac crest area, with consequent slight alteration in 
sensation in that general region.

The RO has evaluated the veteran's donor site scar at the 
noncompensable rate under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1999).  Under this section, a scar is for evaluation on 
the basis of limitation of functioning of the part affected.  
In this case, there is no evidence of actual limitation of 
functioning resulting from the veteran's scar.  However, the 
decreased sensation noted during the veteran's August 1999 VA 
examination raises the question of tenderness on objective 
demonstration, which would warrant a 10 percent evaluation 
under Diagnostic Code 7804.  After resolving all doubt in the 
veteran's favor, the Board finds that an initial 10 percent 
evaluation is warranted for his donor site scar under this 
code section.  The Board would point out that neither 
Diagnostic Code 7804 nor Diagnostic Code 7803, which concerns 
poorly nourished and ulcerated scars, provides for an 
evaluation in excess of 10 percent.

IV.  Residuals of a left knee injury

In the appealed April 1998 rating decision, the RO granted 
service connection for residuals of a left knee injury in 
view of in-service evidence of left knee pain and swelling 
and assigned a noncompensable evaluation, effective from 
January 1998.  The RO based this evaluation on the results of 
a VA orthopedic examination conducted in March 1998.  During 
this examination, the veteran complained of pain, swelling, 
pumping, and grinding of the left knee.  The examination 
revealed popping and grinding with flexion and extension of 
the left knee, but there was no evidence of instability.  The 
pertinent assessment was apparent degenerative changes in the 
left knee.  

During his June 1999 VA hearing, the veteran complained of 
swelling, popping, and crepitation of the left knee.  He also 
described pain just below the left kneecap.  

The veteran described such symptoms as pain and swelling of 
the left knee during his August 1999 VA examination.  The 
examination revealed full range of motion of all joints, 
including the left knee, and there was no evidence of 
instability of the left knee.  However, the veteran did 
complain of pain in the left knee when walking.  X-rays of 
the left knee were within normal limits.  The pertinent 
assessment was chronic knee pain, with a normal examination 
and normal x-rays of the left knee.

In an August 1999 addendum, the examiner who examined the 
veteran earlier in the month restated his previous diagnosis 
as chronic knee strain, with a normal examination and normal 
x-rays of the left knee.  This examiner also noted range of 
motion of the left knee from zero to 140 degrees and 
explained that the veteran had negative McMurray sign and 
drawer sign in the left knee.

In this case, the RO has evaluated the veteran's left knee 
disorder at the noncompensable rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Under this section, slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation, while moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  The United States Court of Appeals for 
Veterans Claims (Court) has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(1999), which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). 

The Board has reviewed the recent medical evidence of record 
and observes that there is no indication of significant 
limitation of motion of the left knee, and no instability was 
noted during either of the veteran's VA examinations.  
However, the March 1998 VA examination revealed popping and 
grinding of the left knee upon range of motion testing, and 
the veteran did complain of pain with walking during his 
August 1999 VA examination.  Given these findings, the Board 
concludes that the veteran currently has disability of the 
left knee that is slight in degree.  As such, a 10 percent 
evaluation is in order under Diagnostic Code 5257.  The Board 
would point out that this disability has not been shown to be 
more than slight in degree; as such, a 20 percent evaluation 
under this section is not warranted.

Also, the Board has considered other diagnostic criteria so 
as to determine whether an even higher evaluation is in 
order.  Nevertheless, there is no evidence of favorable 
ankylosis of the left knee in full extension, or in slight 
flexion between zero and 10 degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5256); dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258); flexion 
limited to 30 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5260); or extension limited 
to 15 degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5261).  Additionally, there is no objective 
evidence of instability and no x-ray evidence of arthritis of 
the left knee; as such, there is no basis for separate 
evaluations for such disabilities. See VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

In short, the evidence supports an initial 10 percent 
evaluation, but not more, for the veteran's residuals of a 
left knee injury.  

V.  Conclusion

In reaching the above determinations, the Board finds that 
the evidence does not raise the question of whether higher 
evaluations were warranted for any periods of time following 
the initial grants of service connection so as to warrant 
"staged" ratings due to a significant change in the levels 
of disability.  Rather, the symptomatology reported during 
the pendency of this appeal has remained essentially 
consistent, with the degrees of severity at all times fully 
contemplated by the assigned evaluations.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of higher ratings when he was originally evaluated by the VA.  
See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran, in his May 1999 
Substantive Appeal, complained of pain and swelling of 
multiple joints following periods of work, he has submitted 
no employment records or other similar evidence documenting 
an unusual amount of interference with employability.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for status post subtalar fusion, with right 
ankle pain and atrophy of the right calf muscles, is denied.

Entitlement to an initial 10 percent evaluation for a bone 
graft donor site scar of the right iliac crest is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial 10 percent evaluation for residuals 
of a left knee injury is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for a higher initial evaluation 
for atrophy of the right thigh muscles.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).  

The Board has reviewed the veteran's March 1998 and August 
1999 VA examination reports and finds that these reports are 
largely devoid of relevant information regarding the 
veteran's right thigh muscle disability.  The Board 
acknowledges that the March 1998 VA orthopedic examination 
report indicates a three centimeter circumference discrepancy 
between the left and right thighs, with the right thigh being 
smaller, but these examination reports lack information 
regarding loss of power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c) (1999).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
extent of his right thigh muscle 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
information as to the extent to which the 
veteran's right thigh muscle disability 
is productive of loss of power, weakness, 
a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for a 
higher initial evaluation for atrophy of 
the right thigh muscles.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


